UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR *TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-9566 FIRSTFED FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 95-4087449 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 401 Wilshire Boulevard, Santa Monica, California90401-1490 (Address of principal executive offices)(Zip Code) (310) 319-6000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock $0.01 par value Title of Class Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo* Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer RAccelerated filer *Non-accelerated filer * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes* NoR As of November 7, 2007, 13,636,997 shares of the Registrant's $.01 par value common stock were outstanding. FirstFed Financial Corp. Index Report on Form 10-Q For the Quarterly Period Ended September 30, 2007 Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007, December 31, 2006 and September 30, 2006 3 Consolidated Statements of Income for the three and nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Consolidated Balance Sheets and Consolidated Statements of Income 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information(omitted items are inapplicable) Item 4. Submission of Matters to a Vote of Security Holders 28 Item 6. Exhibits 28 Signatures 29 Exhibits 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 30 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31 32.1 Certification of Chief Executive Officer pursuant to 18 USC Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32 32.2 Certification of Chief Financial Officer pursuant to 18 USC Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 33 2 PART I - FINANCIAL STATEMENTS Item 1. Financial Statements FirstFed Financial Corp. and Subsidiary Consolidated Balance Sheets (In thousands, except share data) (Unaudited) September 30, 2007 December 31, 2006 September 30, 2006 ASSETS Cash and cash equivalents $ 114,557 $ 151,090 $ 308,902 Investment securities, available-for-sale (at fair value) 327,351 311,850 292,468 Mortgage-backed securities, available-for-sale (at fair value) 47,923 57,197 61,670 Loans receivable, held for sale (fair value$218, $143,141 and $107,698) 218 140,860 106,463 Loans receivable, net of allowances for loan losses of $116,224, $109,768 and $106,858 6,632,392 8,376,592 9,052,708 Accrued interest and dividends receivable 45,120 54,812 54,758 Real estate owned, net (REO) 18,728 1,094 367 Office properties and equipment, net 16,295 16,569 16,543 Investment in Federal Home Loan Bank (FHLB) stock, at cost 76,751 118,979 116,936 Other assets 88,761 66,544 64,344 $ 7,368,096 $ 9,295,587 $ 10, 075,159 LIABILITIES Deposits $ 4,466,519 $ 5,889,881 $ 5,988,414 FHLB advances 1,501,000 1,490,000 2,238,000 Securities sold under agreements to repurchase 520,000 978,448 950,000 Senior debentures 150,000 100,000 100,000 Accrued expenses and other liabilities 87,745 132,543 128,322 6,725,264 8,590,872 9,404,736 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 100,000,000 shares; issued 23,966,227, 23,842,934 and 23,806,854 shares; outstanding 13,636,997, 16,648,338, and 16,612,258 shares 240 238 238 Additional paid-in capital 54,303 49,610 47,198 Retained earnings 856,993 772,537 739,162 Unreleased shares to employee stock ownership plan (870) (2,050) (2,342) Treasury stock, at cost, 10,329,230, 7,194,596, and 7,194,596 shares (266,040) (113,776) (113,776) Accumulated other comprehensive loss, net of taxes (1,794) (1,844) (57) 642,832 704,715 670,423 $ 7,368,096 $ 9,295,587 $ 10,075,159 The accompanying notes are an integral part of these consolidated financial statements. 3 FirstFed Financial Corp. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Interest and dividend income: Interest on loans $ 134,090 $ 175,265 $ 445,923 $ 508,767 Interest on mortgage-backed securities 636 736 2,026 2,159 Interest and dividends on investments 5,687 7,472 17,617 20,553 Total interest income 140,413 183,473 465,566 531,479 Interest expense: Interest on deposits 50,606 63,489 165,724 153,429 Interest on borrowings 27,628 46,366 92,753 156,057 Total interest expense 78,234 109,855 258,477 309,486 Net interest income 62,179 73,618 207,089 221,993 Provision for loan losses 4,500 3,000 11,400 9,400 Net interest income after provision for loan losses 57,679 70,618 195,689 212,593 Other income: Loan servicing and other fees 550 537 2,364 1,866 Banking service fees 1,663 1,583 5,035 4,783 Gain on sale of loans 308 1,767 4,746 3,850 Real estate operations, net (2,077) (70) (2,821) 67 Other operating income 610 229 1,369 585 Total other income 1,054 4,046 10,693 11,151 Non-interest expense: Salaries and employee benefits 12,366 10,826 37,119 34,918 Occupancy 3,295 2,595 9,095 7,824 Advertising 194 164 636 963 Amortization of core deposit intangible 127 498 752 1,495 Federal deposit insurance 743 531 2,295 813 Data processing 535 559 1,738 1,762 OTS assessment 501 525 1,654 1,678 Legal (1,352) 186 (359) 919 Other operating expense 2,253 2,459 6,964 7,303 Total non-interest expense 18,662 18,343 59,894 57,675 Income before income taxes 40,071 56,321 146,488 166,069 Income taxes 17,070 23,859 62,032 70,354 Net income $ 23,001 $ 32,462 $ 84,456 $ 95,715 Net income $ 23,001 $ 32,462 $ 84,456 $ 95,715 Other comprehensive income (loss), net of taxes 761 1,185 50 (491) Comprehensive income $ 23,762 $ 33,647 $ 84,506 $ 95,224 Earnings per share: Basic $ 1.58 $ 1.96 $ 5.32 $ 5.78 Diluted $ 1.57 $ 1.93 $ 5.25 $ 5.68 Weighted average shares outstanding: Basic 14,536,615 16,567,958 15,865,884 16,559,670 Diluted 14,693,226 16,853,849 16,075,136 16,865,595 The accompanying notes are an integral part of these consolidated financial statements. 4 FirstFed Financial Corp. and Subsidiary Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 84,456 $ 95,715 Adjustments to reconcile net income to Net cash provided by operating activities: Net change in loans held-for-sale 140,642 (103,590) Stock option compensation 1,584 1,411 Excess tax benefits related to stock option awards (1,877) (1,465) Depreciation and amortization 1,906 1,613 Provision for loan losses 11,400 9,400 Amortization of fees and premiums/discounts 27,481 38,810 Increase in interest income accrued in excess of borrower payments (74,153) (115,171) REO write down 1,785 - Gain on sale of loans (4,746) (3,850) FHLB stock dividends (4,038) (7,499) Change in deferred taxes (19,963) (16,816) Change in current taxes 853 3,252 Decrease (increase) in interest and dividends receivable 9,692 (8,008) (Decrease) increase in interest payable (43,364) 25,187 Amortization of core deposit intangible asset 752 1,495 Increase in other assets (3,093) (1,498) (Decrease) increase in accrued expenses and other liabilities (2,463) 2,407 Total adjustments 42,398 (174,322) Net cash provided by (used in) operating activities 126,854 (78,607) CASH FLOWS FROM INVESTING ACTIVITIES: Loans made to customers and principal collections on loans, net 1,759,416 715,600 Net change in unearned loan fees 2,602 (21,821) Proceeds from sale of real estate 2,849 - Proceeds from maturities and principal payments of investment securities, available-for-sale 50,043 66,277 Principal reductions on mortgage-backed securities, available for sale 8,769 12,398 Purchase of investment securities, available for sale (65,019) (65,481) Redemption of FHLB stock 46,265 96,259 Purchases of premises and equipment (1,632) (2,397) Net cash provided by investing activities 1,803,293 800,835 CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in retail and commercial deposits 185,793 236,849 Net (decrease) increase inbrokered deposits (1,609,155) 1,379,908 Net decrease in short term borrowings (447,448) (2,046,184) Net increase (decrease) in long term borrowings 50,000 (85,000) Proceeds from stock options exercised 2,474 999 Purchases of treasury stock (152,264) - Excess tax benefits related to stock option awards 1,877 1,465 Other 2,043 5,445 Net cash used in financing activities (1,966,680) (506,518) Net (decrease) increase in cash and cash equivalents (36,533) 215,710 Cash and cash equivalents at beginning of period 151,090 93,192 Cash and cash equivalents at end of period $ 114,557 $ 308,902 The accompanying notes are an integral part of these consolidated financial statements. 5 FirstFed Financial Corp. and Subsidiary Notes to Consolidated Financial Statements (Unaudited) Basis of Presentation 1. The unaudited consolidated financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of the Company, all adjustments (which include only normal recurring adjustments) necessary to present fairly the results of operations for the periods covered have been made. Certain information and note disclosures normally included in financial statements presented in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. The Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s latest annual report on Form 10-K, which contains the latest available audited consolidated financial statements and notes thereto, which are as of and for the year ended December 31, 2006. The results for the periods covered hereby are not necessarily indicative of the operating results for a full year. Earnings per Share 2. Basic earnings per share were computed by dividing net income by the weighted average number of shares of common stock outstanding for the period. Additionally diluted earnings per share include the effect of stock options and non-vested restricted stock, if dilutive. Earnings per common share have been computed based on the following: Three months ended September 30, (In thousands, except share data) 2007 2006 Net income $ 23,001 $ 32,462 Average number of common shares outstanding 14,536,615 16,567,958 Effect of dilutive stockoptions 156,611 285,891 Average number ofcommon sharesoutstanding used to calculate dilutedearnings percommon share 14,693,226 16,853,849 6 There were 390,272 and 136,125 anti-dilutive shares excluded from the weighted average shares outstanding calculation during the third quarter of 2007 and the third quarter of 2006. Nine months ended September 30, (In thousands, except share data) 2007 2006 Net income $ 84,456 $ 95,715 Average number ofcommon sharesoutstanding 15,865,884 16,559,670 Effect of dilutive stockoptions 209,252 305,925 Average number ofcommon sharesoutstanding used to calculate dilutedearnings percommon share 16,075,136 16,865,595 There were 245,624 and 136,125 anti-dilutive shares excluded from the weighted average shares outstanding calculation during the first nine months of 2007 and the first nine months of 2006. Cash and Cash Equivalents 3. For purposes of reporting cash flows on the "Consolidated Statements of Cash Flows", cash and cash equivalents include cash, overnight investments and securities purchased under agreements to resell which mature within 90 days of the date of purchase. Stock Options and Restricted Stocks 4. The Company recorded stock-based compensation expense of $407thousand and $1.3 million for the third quarter and first nine months of 2007. For the third quarter and first nine months of 2006, the Company recorded stock-based compensation expense of $403 thousand, net of tax, and $1.2 million, net of tax. At September 30, 2007 the Company had options outstanding issued under two share-based compensation programs, the 1994 Stock Option and Appreciation Rights Plan (“1994 Plan”) and the 1997 Non-employee Directors Stock Incentive Plan (“Directors 1997 Plan”). At September 30, 2007, the number of shares authorized for option awards under the 1994 Plan totaled 1,762,610. No options were granted during the third quarter of 2007. The Directors 1997 Plan was terminated in connection with the implementation of a new plan during 2007. No new grants will be made under the Directors 1997 Plan. Options granted under the 1994 Plan are vested over a six year period and have a maximum contractual term of 10 years. Options previously granted to non-employee directors under the Directors 1997 Plan vest in one year and have a maximum contractual term of 10 years. Options under all of the share-based compensation programs are granted with an exercise price equal to the market price of the Company’s stock at the date of grant. The fair value of each grant has been estimated as of the grant date using the Black-Scholes option valuation model. The expected life is estimated based on the actual weighted average life of historical exercise activity of the grantee population. The volatility factors are based on the historical volatilities of the Company’s stock, and these are used to estimate volatilities over the expected life of the options. The risk-free interest rate is the implied yield available on zero coupons (U.S. Treasury Rate) at the grant date with a remaining term equal to the expected life of the options. Estimates of fair value are not intended to predict actual future events or the value ultimately realized by employees who receive stock incentive awards, and subsequent events are not indicative of the reasonableness of the original estimates of fair value calculated by the Company. 7 The weighted average fair value of options granted under the 1994 Plan during the first nine months of 2007 was $25.30 using the following assumptions: expected volatility of 27%; risk-free interest rate of 4.87%; and an expected average life of 6.0 years. The weighted average fair value of options granted under the 1994 Plan during the first nine months of 2006 was $24.30 using the following assumptions; expected volatility of 30%; risk-free interest rate of 4.5%; and an expected average life of 6.6 years. There were no options granted during the third quarter of 2007 or 2006. The following is a summary of stock option transactions during the nine months ended September 30, 2007: Stock Options: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value (In thousands) Outstanding at January 1, 2007 820,380 $ 36.07 Granted 124,984 67.20 Exercised (123,293) 20.06 Forfeited (30,243) 56.66 Outstanding at September 30, 2007 791,828 $ 42.69 6.02 $ 9,179 Exercisable at September 30, 2007 373,841 $ 29.25 4.01 $ 7,862 There were no stock options exercised during the third quarter of 2007. The total intrinsic value of options exercised during first nine months of 2007 was $5.2 million. This compares to $263 thousand and $1.7 million during the third quarter and the first nine months of 2006. Cash received from options exercised during the first nine months of 2007 were $2.5 million. Cash received from options exercised during the third quarter and the first nine months of 2006 were $113 thousand and $999 thousand. As of September 30, 2007, the unearned compensation cost related to non-vested stock options totaled $3.6 million to be recognized over a weighted average period of 4.43 years. Restricted Stock On April 26, 2006, the stockholders of the Company adopted the 2007 Non-employee Directors Restricted Stock Plan (“2007 Plan”). Under the 2007 Plan, the Company may grant up to 200,000 shares to non-employee Directors of the Company. 50% of the restricted shares will vest on the one-year anniversary date of the issuance and the remaining 50% will vest on the second-year anniversary date of the issuance. The Company issued 900 shares of restricted stock to each of the seven outside directors during the first quarter of 2007. 8 The following is a summary of the Company’s non-vested restricted stock as of September 30, 2007. Non-vested Stock: Number of Shares Weighted Average Grant Date Fair Value Outstanding at January 1, 2007 0 0 Granted 6,300 $67.26 Vested (900) $67.26 Forfeited 0 0 Outstanding at September 30, 2007 5,400 $67.26 The total fair value of the restricted stock awards that vested during the nine months ended September 30, 2007 was $54 thousand. The vested shares were due to the retirement of a director. There were no restricted stock awards outstanding during 2006. Stock-based compensation expense recorded in connection with the 2007 Plan totaled $154 thousand, net of tax, during the nine months ended September 30, 2007. As of September 30, 2007, the total unrecognized compensation cost related to non-vested restricted awards totaled $159 thousand to be recognized over a weighted average period of 1.25 years. Adoption of Staff Accounting Bulletin No. 108 5.In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB108”), Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statements,providing guidance on quantifying financial statement misstatement and implementation (e.g., restatement or cumulative effect to assets, liabilities and retained earnings) when first applying this guidance. SAB 108 was effective for fiscal years ending after November15, 2006.In connection with the adoption of SAB 108 during the fourth quarter of 2006, the Bank changed its practice for recording dividends on Federal Home Loan Bank (“FHLB”) stock and also adjusted its liabilities for accrued income taxes and pension costs as of January 1, 2006. These changes resulted in a $2.4 million net increase in retained earnings as of January 1, 2006. The Bank now records the FHLB dividend when the final dividend amount is declared. The Bank had previously accrued the dividend when the FHLB declared the estimated dividend amount. Also related to the adoption of SAB 108, the Bank reversed a $275 thousand excess Supplementary Executive Retirement Plan (“SERP”) accrual with a $159 thousand, net of tax, increase to Retained Earnings as of January 1, 2006. The Company believes the net effect of these adjustments was not material, either quantitatively or qualitatively. The effect of this change in practice increased both accrued FHLB dividend receivable and net income of $166 thousand from the prior filing, and those adjustments have been reflected into this filing as of and for the period ended September 30, 2006. 9 Supplementary Executive Retirement Plan 6.The following table sets forth the net periodic benefit cost attributable to the Company’s Supplementary Executive Retirement Plan: Pension Benefits Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 (In thousands) Service cost $ 76 $ 73 $ 228 $ 219 Interest cost 216 196 648 588 Amortization of net loss 96 112 288 336 Amortization of prior service cost - Net periodic benefit cost $ 388 $ 381 $ 1,164 $ 1,143 Weighted Average Assumptions Discount rate 5.75% 5.50% 5.75% 5.50% Rate of compensation increase 4.00% 4.00% 4.00% 4.00% Expected return on plan assets N/A N/A N/A N/A The Company does not expect any significant changes to the amounts previously disclosed as contributions for benefit payments. Recent Accounting Pronouncements 7. In February 2007, SFAS Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115, was issued. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We plan to adopt this statement on January 1, 2008, and we are currently evaluating the potential impact of this statement on our financial reporting. In September 2006, SFAS Statement No. 157, Fair Value Measurements, was issued. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. The statement clarifies that assumptions used in measuring fair value should consider the risk inherent in a particular valuation technique as well as credit and non-performance risk. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We plan to adopt this statement on January 1, 2008, and we are currently evaluating the potential impact of this statement on our financial reporting. 10 In June 2006, the FASB issued Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB StatementNo. 109, that clarifies the accounting for uncertainties in income taxes recognized in accordance with SFAS No.109. The interpretation prescribes a recognition threshold and measurement attribute for the recognition and measurement of a tax position taken or expected to be taken in a tax return. Companies are required to determine whether it is more likely than not that a tax position will be sustained upon examination based on the technical merits of the position (assuming the taxing authority has full knowledge of all relevant facts). If the tax position meets the more likely than not criteria, the position is to be measured at the largest amount of benefit that is greater than 50 percent likely to be realized upon settlement with the taxing authorities. Neither the Company, nor the Bank and its subsidiaries, has identified any uncertain tax positions as defined by FIN No. 48. Therefore, the adoption of FIN No.48, which is effective for financial statements issued for fiscal years beginning after December 15, 2006, did not have a material impact on the consolidated financial statements or results of operations. 11 Item 2. Management’s Discussion and Analysis of Consolidated Balance Sheets and Consolidated Statements of Income The following narrative is written with the presumption that the users have read or have access to our 2006 Annual Report on Form 10-K, which contains the latest audited financial statements and notes thereto, together with Management's Discussion and Analysis of Financial Condition and Results of Operations as of December 31, 2006, and for the year then ended. Therefore, only material changes in the consolidated balance sheets and consolidated statements of income are discussed herein. The Securities and Exchange Commission (“SEC”) maintains a web site which contains reports, proxy and information statements, and other information pertaining to registrants that file electronically with the SEC, including the Company. The internet address is: www.sec.gov. In addition, our periodic and current reports are available free of charge on our website at www.firstfedca.com as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. Note regarding forward-looking statements:This quarterly report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”).All statements, other than statements of historical facts, included in this quarterly report that address activities, events or developments that we expect, believe or anticipate will or may occur in the future, are forward-looking statements. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors the Company believe are appropriate in the circumstances. These forward-looking statements are subject to various factors, many of which are beyond our control, which could cause actual results to differ materially from such statements. Such factors include, but are not limited to, the general business environment, interest rate fluctuations that may affect operating margins, the California real estate market, branch openings, regulatory actions, and competitive conditions in the business and geographic areas in which the Company conducts business. In addition, these forward-looking statements are subject to assumptions as to future business strategies and decisions that are subject to change. The Company makes no guarantees or promises regarding future results and assumes no responsibility to update such forward-looking statements. Consolidated Balance Sheets At September 30, 2007, FirstFed Financial Corp. ("Company"), the holding company for First Federal Bank of California and its subsidiaries ("Bank"), had consolidated stockholders’ equity of $642.8 million compared to $704.7 million at December 31, 2006 and $670.4 million at September 30, 2006. Consolidated total assets at September 30, 2007 were $7.4 billion compared to $9.3 billion at December 31, 2006 and $10.1 billion at September 30, 2006. Our assets decreased during the first nine months of 2007 because loan repayments and sales exceeded loan fundings. Due to decreased activity in the California real estate market, loan fundings decreased to $702.8 million during the first nine months of 2007 from $1.8 billion during the first nine months of 2006. Loan payoffs and principal reductions totaled $2.1 billion during the first nine months of 2007 compared to $2.0 billion in the first nine months of 2006. The volume of loans sold totaled $416.6 million during the first nine months of 2007 compared to $319.8 million during the first nine months of 2006. Because substantially all of our loans are collateralized by properties located in California, the Company continuously monitors the California real estate market and the sufficiency of the collateral supporting our real estate loan portfolio. The Company considers several factors including the property location, the date of loan origination, the original loan-to-value ratio and the current loan-to-value ratio. 12 The Bank has experienced an increase in non-performing assets throughout the state of California primarily due to defaults on single family loans.Non-performing assets as a percentage of total assets increased to 1.40% at September 30, 2007 compared to 0.21% at December 31, 2006 and 0.11% at September 30, 2006. Recently published reports indicate that loan defaults and foreclosures are increasing at most financial institutions that have originated residential loans over the past few years. The foreclosure of these loans has significantly increased the inventory of homes for sale as well as the time required to sell these properties throughout California. The California Association of Realtors (“CAR”) has reported that the August 2007 Unsold Inventory Index (the number of months needed to sell the existing inventory of homes for sale at the current sales rate) has risen to 11.8 months compared to 5.9 months for the same period in the prior year. The median number of days it took to sell a single-family home was 55.5 days in August 2007, compared with 50.9 days for the same period a year ago. Home sales decreased 27.8% during August in California compared with the same period a year ago. As a result of the increased loan defaults, the increased inventory of homes for sale, and the longer number of days on the market, home values in California are expected to remain soft throughout 2007 and to decrease by 4% during 2008 compared to 2007, according to CAR. It is expected that non-performing assets will continue to increase until real estate prices stabilize and the level of foreclosures in California begins to subside. A contributing factor to the increase in foreclosures is the high volume of adjustable rate loans originated by mortgage lenders over the last few years which give borrowers the option of making less than a fully amortizing loan payment for initial periods ranging from 2-5 years. Borrowers who choose to make less than the fully amortizing loan payment experience high levels of negative amortization which causes a large payment increase at the end of the initial period. Defaults may occur because, very often, the minimum required payment more than doubles when the payment adjusts to an amount that will fully amortize the loan. Also, many lenders increased their funding of loans to borrowers with very low credit scores (sub prime mortgages) who are less able to afford a fully amortizing payment. According to the UCLA Anderson Forecast for California, September 2007 Report (“Forecast”), the end of 2007 will mark the peak of subprime, adjustable rate mortgage resets. The Forecast expects mortgage defaults to peak sometime in the first half of 2008 and for the real estate markets to be a drag on the California economy for at least one year to come.Job growth is forecasted to be less than 1% during this period due to worse-than-expected job loss in Financial Activities and unemployment is expected to peak at the end of 2008. According to the Forecast, mortgage problems are expected to moderate in late 2008 or early 2009 and the California economy is expected to return to normal by the end of 2009. Lending Activities Loan origination volume has decreased significantly during the first nine months of 2007 compared to the first nine months of 2006. One factor is the weak real estate market in the state of California which has decreased the overall demand for mortgage loans. Also, borrowers have preferred either longer term fixed-rate loans which we do not originate for our loan portfolio or adjustable rate loans at terms not suitable for our loan portfolio. During 2007 we started to focus on originating loans for sale to other investors. However, during the third quarter of 2007, the Bank was unable to sell loans in the secondary loan markets due to the liquidity crisis in the debt markets which affected mortgage lenders. As a result, $20.1 million in loans that were initially originated for sale were transferred to the held for investment portfolio as of September 30, 2007. Gains recorded during the third quarter of 2007 were negatively impacted by a $337 thousand adjustment recorded upon the transfer of loans to the held for investment portfolio. 13 The following table summarizes total loan fundings by type: Nine months ended September 30, 2007 2006 (In thousands) Single family real estate $ 518,027 $ 1,606,466 Multi-family and commercial real estate 171,447 204,642 Other (1) 13,356 29,108 Total $ 702,830 $ 1,840,216 (1)
